DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims as amended have been considered but are moot because the new ground of rejection does not rely on matter specifically challenged in the argument.
35 U.S.C. 112(b) rejections have been added in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11, 17 each recites the limitation "the jacket" numerous times.  There is insufficient antecedent basis for this limitation in the claim and it is unclear whether it refers to “an outer jacket” or “an inner jacket” previously recited.  All dependent claims of claims 1, 11, 17 are also rejected. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2005/0036750 by Triplett et al. in view of U.S. PGPub 2011/0081122 by Kim et al.
Triplett teaches an optical fiber cable (10) comprising: an outer jacket (rip jacket 46) having an outer surface defining an outermost surface of the optical fiber cable (Fig. 1); an inner jacket (sheath section 40) located within the outer jacket, the inner jacket comprising a first inner surface (inner surface of an armor tape 45) and an outer surface (outer surface of the armor tape 45), the first inner surface defining a central bore (defined by a water-swellable tape 27) extending in a longitudinal direction between first and second ends of the jacket; a rip cord located (60a, 60b) within the central bore and extending in the longitudinal direction between the first and second ends of the jacket, wherein the rip cord has a break strength about 75 Newtons or greater and a denier between about 2000 to about 8000 depending upon the intended use; and an optical communication element (optical fiber 11) located within the central bore and extending in the longitudinal direction between the first and second ends of the jacket; wherein the inner jacket is tearable by hand (since the inner jacket 45 is disposed external to the rip cords 60a, b and therefore torn by hand when the ripcords are used to rip through the inner and outer jackets).

Regarding claim 4, although Kim does not specify using a material selected from a group consisting of P150LS - Low Shrink PET Polyester, M30-45 - Polyester and M40-45 – Polyester to form the rip cord, Kim states the waterproof yarn to be a high polymer with limited shrinkage rate, and it would have been obvious to one having ordinary skill in the art to at the time the invention was made to use a known product such as P150LS water blocking yarn by Fiber-Line having properties best fitted for this application, i.e., water blocking and low shrinkage, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. and Kim et al. as applied to claim 1 above, and further in view of U.S. PGPub 2015/0086168 to Blazer et al.  Triplett and Kim suggest the optical fiber cable using the waterproof yarn as stated above, wherein the waterproof yarn can be produced by applying waterproof powder on the yarn.  Kim does not specify using less than 0.1 grams of a superabsorbent waterblocking powder distributed unattached within the central bore per meter of the central bore.  Blazer also teaches an optical fiber cable 110 comprising inner and outer jackets 126, 134, a plurality of ripcords 142, and super-absorbent polymer particles (SAP) in an amount that is less than 100 grams per square meter of surface area of the respective component to which the powder particles are coupled, e.g., a central strength member 124 (which can be converted to grams per meters of the central bore via simple calculations given the diameter of the strength member 124); wherein the amount of the SAP used in the cable is at least sufficient to block a one-meter pressure head of tap water in a one-meter length of the cable 110, according to industry standard water penetration tests, which may correspond to the above quantities, depending upon other characteristics .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. and Kim et al. as applied to claim 1 above, and further in view of U.S. PGPub 2017/0146760 to Kaji et al.  Triplett teaches the optical fiber cable having the rip cord and the optical communication element therein but does not specify whether the rip cord extends substantially unwrapped and straight longitudinally along an outer surface of the optical communication element within the jacket and wherein the optical communication element twists around a longitudinal axis of the jacket along the length of the jacket.  Kaji teaches an optical fiber cable 10 comprising two rip cords 6 and a plurality of optical fiber units 2a, two protrusions T that are continuous in the longitudinal direction of the optical fiber cable 10 on the surface of a sheath 4, wherein teach of the two protrusions T may be arranged on substantially an extension of a straight line connecting the central axis Z and the rip cord 6, and wherein the optical fiber units 2a may be twisted together in an SZ manner (Fig. 7).  SZ stranding is well-known and practiced in the art since the fiber length is longer than the corresponding length of the cable so that excess length of fiber is available when a cable jacket is cut away or ripped open, and excess length of fiber can be accessed without being constrained by adjacent fiber (as helically-wound fibers would be), and it would have been obvious to one having ordinary skill in the art to arrange the plurality of optical fibers 11 inside their respective buffer tubes 23 in the SZ manner as suggested by Kaji for the same reasons.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. in view of WO0222929A1 patent publication.  Triplett teaches an optical fiber cable (10) comprising: an outer jacket (rip jacket 46) having an outer surface defining an outermost surface of the optical fiber cable w/gy), more preferably between about 5 to about 55 gw/gy for twisted & plied yarns (typically rip cords yarns).  It thus would have been obvious to one having ordinary skill in the art to use known rip cords yarns having water swelling and water blocking ability as suggested in the ‘929 publication as the rip cord in Triplett’s invention, as well as performing routine experimentation to determine its absorption capacity, i.e., so as to not induce undesired stress and optical loss of optical fibers due to excessive swelling.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. and Kim et al. as applied to claim 17 above, and further in view of U.S. PGPub 2015/0086168 to Blazer et al., and further in view of U.S. PGPub 2017/0146760 to Kaji et al.  Triplett and Kim suggest the optical fiber cable using the waterproof yarn as stated above, wherein the waterproof yarn can be produced by applying waterproof powder on the yarn.  Kim does not specify using less than 0.1 grams of a superabsorbent waterblocking powder distributed unattached within the central bore per meter of the central bore.  Blazer also teaches an optical fiber cable 110 comprising inner and outer jackets 126, 134, a plurality of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20030118295-A1 discloses a fiber optic cable having a ripcord.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883